                   Case 20-10166-JTD                                     Doc 179                  Filed 02/12/20                  Page 1 of 17



                                                               UNITED STATES BANKRUPTCY COURT
                                                                    DISTRICT OF DELAWARE

In re:                                                                                                                                 Case No. 20-10166
Lucky’s Market Parent Company, LLC, et al.

                                                       INITIAL MONTHLY OPERATING REPORT
                      File report and attachments with Court and submit copy to United States Trustee within 15 days after order for relief.

Certificates of insurance must name United States Trustee as a party to be notified in the event of policy cancellation.
Bank accounts and checks must bear the name of the debtor, the case number, and the designation "Debtor in Possession."
Examples of acceptable evidence of Debtor in Possession Bank accounts include voided checks, copy of bank deposit
agreement/certificate of authority, signature card, and/or corporate checking resolution.

                                                                                                                  Document                     Explanation
REQUIRED DOCUMENTS                                                                                                Attached                      Attached
12-Month Cash Flow Projection (Form IR-1)                                                                            X
Certificates of Insurance:                                                                                           X
Evidence of Debtor in Possession Bank Accounts                                                                       X
  Other:_________________________________
Retainers Paid (Form IR-2)                                                                                                X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and
correct to the best of my knowledge and belief.



/s/ Andrew T. Pillari
_______________________________________
                                                                                                   2/10/2020
Signature of Debtor                                                                              Date


_______________________________________
Signature of Joint Debtor                                                                        Date

   /s/ Andrew T. Pillari                                                                             2/10/2020
_______________________________________
Signature of Authorized Individual*                                                              Date
Andrew T. Pillari
Chief Financial Officer
_______________________________________
Printed Name of Authorized Individual                                                            Title of Authorized Individual


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
partnership; a manager or member if debtor is a limited liability company.

                                                                                                                                                      FORM IR
                                                                                                                                                        (4/07)




                                                                                            1
                                                             Case 20-10166-JTD                        Doc 179         Filed 02/12/20                 Page 2 of 17
Lucky’s Market Parent Company, LLC, et al.                                                                                                                                                                           Case No. 20-10166
13-Week Cash Flow Forecast - Cash Collateral Budget
Exhibit A
(Dollars in Thousands)

                                                         1            2            3          4          5            6             7           8            9             10           11              12                13


                                                      2/1/2020     2/8/2020     2/15/2020 2/22/2020 2/29/2020     3/7/2020       3/14/2020 3/21/2020 3/28/2020           4/4/2020    4/11/2020       4/18/2020        4/25/2020        Weeks 1-13
   Proceeds from Sale of FF&E and Other Assets             773          773          773          -          -            -             -           -               -           -               -               -                 -           2,318
   Transaction Proceeds                                      -            -            -          -          -            -             -       3,700               -           -               -               -                 -           3,700
   Total Receipts                                       13,741        8,170        8,231      1,888      1,885        1,860         1,957       5,604               -           -               -               -                 -          43,335
   Inventory Purchases / Payments                        (1,351)      (1,314)      (1,357)   (1,319)    (1,318)       (1,300)       (1,368)     (1,331)             -           -               -               -                 -          (10,658)
   Salaries and Benefits                                 (3,644)        (498)      (9,124)     (985)    (1,380)          (38)         (684)        (38)          (750)        (63)           (113)            (30)              (86)         (17,432)
   Direct Expenses                                         (625)        (875)        (377)     (127)      (127)          (95)          (98)        (96)           (20)         (1)             (1)             (1)               (1)          (2,446)
   Indirect Expenses                                       (277)        (208)        (209)     (139)      (139)          (82)          (83)        (83)           (65)        (49)            (49)            (49)              (49)          (1,480)
   Occupancy Expense                                     (2,865)           -            -         -          -          (397)            -           -              -         (72)              -               -                 -           (3,334)
   Marketing Expense                                       (310)        (176)        (178)      (44)       (44)          (43)          (46)        (44)             -           -               -               -                 -             (885)
   Liquidator Fees & Expenses                              (286)        (286)        (286)        -          -             -             -           -              -           -               -               -                 -             (857)
   Sales Tax                                                  -            -            -    (1,732)         -             -             -        (236)             -           -               -            (172)                -           (2,139)
   Priority Tax Claims                                        -            -            -      (335)         -             -             -           -              -           -               -               -                 -             (335)
   PACA / PASA Claims                                      (196)        (196)        (196)     (196)      (196)            -             -           -              -           -               -               -                 -             (978)
   Utility Deposit                                         (204)           -            -         -          -             -             -           -              -           -               -               -                 -             (204)
   Total Operating Disbursements                         (9,758)      (3,553)     (11,726)   (4,878)    (3,204)       (1,955)       (2,279)     (1,828)          (834)       (185)           (163)           (252)             (136)         (40,749)
   Net Cash Flow From Operations                         3,983        4,618        (3,494)   (2,990)    (1,319)           (95)          (323)   3,776            (834)       (185)           (163)           (252)             (136)          2,586

   Professional Fees                                          -            -            -         -          -              -              -         -              -           -       (1,605)                 -              (300)          (1,905)
   Net Cash Flow                                         3,983        4,618        (3,494)   (2,990)    (1,319)           (95)          (323)   3,776            (834)       (185)      (1,768)              (252)             (436)            681
   Beginning Cash                                       15,000       18,983       23,600   20,106   17,116   15,797   15,702   15,380                       19,156   18,321             18,136          16,368            16,117             15,000
   Net Cash Flow                                         3,983        4,618       (3,494)  (2,990)  (1,319)     (95)    (323)   3,776                         (834)    (185)            (1,768)           (252)             (436)               681
   Ending Cash                                        $ 18,983     $ 23,600     $ 20,106 $ 17,116 $ 15,797 $ 15,702 $ 15,380 $ 19,156                     $ 18,321 $ 18,136 $           16,368 $        16,117 $          15,681         $   15,681




                                                                                                                  2
Case 20-10166-JTD   Doc 179       Filed 02/12/20   Page 3 of 17




                              3
Case 20-10166-JTD   Doc 179       Filed 02/12/20   Page 4 of 17




                              4
Case 20-10166-JTD   Doc 179       Filed 02/12/20   Page 5 of 17




                              5
Case 20-10166-JTD   Doc 179       Filed 02/12/20   Page 6 of 17




                              6
Case 20-10166-JTD   Doc 179       Filed 02/12/20   Page 7 of 17




                              7
Case 20-10166-JTD   Doc 179       Filed 02/12/20   Page 8 of 17




                              8
                                                       Case 20-10166-JTD                       Doc 179           Filed 02/12/20               Page 9 of 17




Lucky’s Market Parent Company, LLC, et al.                                                                                                                                                  Case No. 20-10166
              Debtor
                                                                                 INITIAL MONTHLY OPERATING REPORT
                                                                                        Schedule of Retainers Paid to Professionals


                                                                            Check / Wire                                                                               Amount Applied
                          Payee                                Date                   Wire Number                             Name of Payor              Amount          to Date [1]            Balance [1]
   Alvarez and Marsal LLC                                    1/7/2020                                       Lucky’s Market Parent Company, LLC, et al.       400,000                    -              400,000

   Polsinelli                                                1/15/2020                                      Lucky’s Market Parent Company, LLC, et al.       200,000                    -              200,000

   Omni Agent Solutions, Inc                                 1/15/2020                                      Lucky’s Market Parent Company, LLC, et al.        25,000                    -               25,000

   PJ Solomon                                                8/1/2019                                       Lucky’s Market Parent Company, LLC, et al.       150,000                                   150,000

   Hahn & Hessen                                                                                                                                                   -                                          -

   Klehr Harrison                                                                                                                                                  -                                          -

   Norton Rose                                                                                                                                                     -                                          -

   Province                                                                                                                                                        -                                          -



   Footnotes
   [1]
       Amount applied to Date and Balance exclude any change from collections in excess of billings




                                                                                                                                                                                                       FORM MOR-1b
                                                                                                                                                                                                             (04/07)
                                                                                                            9
                 Case
                  Case20-10166-JTD
                        20-10166-JTD Doc
                                      Doc179
                                           40 Filed
                                              Filed02/12/20
                                                    01/28/20 Page
                                                             Page10 of817
                                                                  1 of



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                           Chapter 11
    LUCKY’S MARKET PARENT COMPANY,
    LLC, et al.,1                                          Case No. 20-10166 (JTD)

                    Debtors.                               (Joint Administration Pending)

                                                           Re: Docket No. 5

      INTERIM ORDER AUTHORIZING (I) CONTINUED USE OF EXISTING CASH
      MANAGEMENT SYSTEM, INCLUDING MAINTENANCE OF EXISTING BANK
      ACCOUNTS, CHECKS, AND BUSINESS FORMS, AND (II) CONTINUATION OF
             EXISTING DEPOSIT PRACTICES AND RELATED RELIEF

             Upon the motion (the “Motion”)2 of the Debtors for entry of an interim order (this

“Interim Order”), pursuant to Bankruptcy Code sections 105(a), 363, and 364, Bankruptcy Rules

6003 and 6004, and Local Rule 2015-2 (i) authorizing, but not directing, the Debtors to continue

to maintain and use their existing Cash Management System, including maintenance of the Debtor

Bank Accounts and existing checks and business forms, (ii) granting the Debtors a temporary

suspension of certain bank account and related requirements of the U.S. Trustee to the extent that

such requirements are inconsistent with the Debtors’ practices under their Cash Management

System or other actions described in the Motion or this Interim Order, (iii) authorizing, but not




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC (5480),
Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP (0828),
Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s
Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers
Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of
Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s
Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation,
LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC (2033), Lucky’s
Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.



72126662.2
              Case
               Case20-10166-JTD
                     20-10166-JTD Doc
                                   Doc179
                                        40 Filed
                                           Filed02/12/20
                                                 01/28/20 Page
                                                          Page11 of817
                                                               2 of



directing, the Debtors to continue to maintain and use their existing deposit practices, (iv)

authorizing the Debtors to pay ordinary course Service Charges, including prepetition fees, and

the accrued and unpaid Armored Car Service Obligations, (v) authorizing the Debtors to pay their

pre-petition Corporate Card Obligations and continue using and paying the Corporate Credit Cards

in the ordinary course of business, and (vi) authorizing and directing all banks with which the

Debtors maintain accounts to continue to maintain, service, and administer such accounts and

authorize third-party payroll and benefits administrators and providers to prepare and issue checks

on behalf of the Debtors; and the Court having reviewed the Motion and the First Day Declaration;

and the Court having jurisdiction to consider the Motion and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware dated as of February 29, 2012; and

the Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that

the Debtors consent to entry of a final order under Article III of the United States Constitution;

and the Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the

Motion has been given and that no other or further notice is necessary; and upon the record herein;

and after due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

               ORDERED, ADJUDGED, AND DECREED THAT:

         1.    The Motion is GRANTED on an interim basis, as set forth herein.

         2.    The Debtors are authorized to continue to use their existing Cash Management

System, as described in the Motion, and shall maintain detailed records reflecting all transfers of

funds under the terms and conditions provided for by the existing agreements with the institutions

participating in the Cash Management System, except as modified by this Interim Order. The

Debtors shall maintain records with respect to all transactions and transfers, including but not

                                                 2
72126662.2
              Case
               Case20-10166-JTD
                     20-10166-JTD Doc
                                   Doc179
                                        40 Filed
                                           Filed02/12/20
                                                 01/28/20 Page
                                                          Page12 of817
                                                               3 of



limited to intercompany transfers between the Debtors, so that all transactions can be readily

ascertained, traced, properly recorded, and distinguished between prepetition and postpetition

transactions, and shall include a detailed accounting of intercompany transactions between the

Debtors in the Debtors’ monthly operating reports.

         3.    The Debtors are authorized to (i) continue to use any and all of the Debtor Bank

Accounts in existence as of the Petition Date that are set forth on Schedule 1 to the Motion, in the

same manner and with the same account numbers, styles, and document forms as are currently

employed, (ii) deposit funds in and withdraw funds from the Debtor Bank Accounts in the ordinary

course by all usual means, including checks, wire transfers, drafts, and electronic fund transfers or

other items presented, issued, or drawn on the Debtor Bank Accounts, (iii) pay ordinary course

Service Charges in connection with the Debtor Bank Accounts, including any fees arising prior to

the Petition Date, (iv) pay the accrued and unpaid Armored Car Service Obligations, (v) pay the

accrued and unpaid Corporate Card Obligations, (vi) perform their obligations under the

documents and agreements governing the Debtor Bank Accounts, and (vii) for all purposes, treat

the Debtor Bank Accounts as accounts of the Debtors in their capacities as debtors in possession.

         4.    The Debtors are authorized to continue using the Corporate Cards in accordance

with the Debtors’ stated policies and prepetition practices.

         5.    In each instance where the Debtors hold Debtor Bank Accounts at banks that are

party to a Uniform Depository Agreement with the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”), within fifteen (15) days of entry of this Interim Order,

the Debtors shall (i) contact each bank, (ii) provide the bank with the Debtors’ employer

identification numbers, and (iii) identify each of the Debtor Bank Accounts held at such banks as

being held by a debtor in possession in a bankruptcy case and provide the case number.



                                                 3
72126662.2
              Case
               Case20-10166-JTD
                     20-10166-JTD Doc
                                   Doc179
                                        40 Filed
                                           Filed02/12/20
                                                 01/28/20 Page
                                                          Page13 of817
                                                               4 of



         6.      For accounts held by the Debtors at banks that are not party to a Uniform

Depository Agreement with the U.S. Trustee, including Stockman and Meta, the Debtors shall use

their good faith efforts to cause the banks to execute a Uniform Depository Agreement in a form

prescribed by the U.S. Trustee within thirty (30) days of date of this Order. The U.S. Trustee’s

rights to seek further relief from this Court on notice in the event that the aforementioned banks

are unwilling to execute a Uniform Depository Agreement in a form prescribed by the U.S. Trustee

are fully reserved.

         7.      Pursuant to Local Rule 2015-2(a), the Debtors are authorized to continue to use

their existing checks, correspondence, and other business forms without alteration or change and

without the designation “Debtor in Possession” or a bankruptcy case number imprinted upon them.

Notwithstanding the foregoing, once a Debtors’ existing checks have been used, the Debtors shall,

when reordering checks, require the designation “Debtor in Possession” and the corresponding

bankruptcy case number on all checks; provided that, with respect to checks that the Debtors or

their agents print themselves, the Debtors shall begin printing the “Debtor in Possession” legend

and the bankruptcy case number on such items within ten (10) days of the date of entry of this

Interim Order.

         8.      The Debtors are authorized to continue to utilize all third-party providers necessary

for the administration of their Cash Management System, including their payroll processor,

Ceridian. In addition, the Debtors are authorized, but not directed, to pay all prepetition or

postpetition amounts due to such third-party providers.

         9.      Nunc pro tunc to the Petition Date, and subject to the terms of this Interim Order or

other order of this Court, the Banks are authorized and directed to continue to administer, service,

and maintain the Debtor Bank Accounts as such accounts were administered, serviced, and



                                                   4
72126662.2
               Case
                Case20-10166-JTD
                      20-10166-JTD Doc
                                    Doc179
                                         40 Filed
                                            Filed02/12/20
                                                  01/28/20 Page
                                                           Page14 of817
                                                                5 of



maintained prepetition, without interruption and in the ordinary course (including making

deductions for Bank Fees), and, when requested by the Debtors in their sole discretion, to honor

any and all checks, drafts, wires, electronic fund transfers, or other items presented, issued, or

drawn on the Debtor Bank Accounts on account of a claim against the Debtors arising on or after

the Petition Date; provided, however, that unless otherwise ordered by the Court, no checks, drafts,

electronic funds transfers (excluding any electronic funds transfer that the Banks are obligated to

settle), or other items presented, issued, or drawn on the Debtor Bank Accounts on account of a

claim against the Debtors arising prior to the Petition Date shall be honored. For further

clarification, without prior order of this Court, the Banks are prohibited from altering services and

administrative functions relating to the Debtor Bank Accounts as such services and administrative

functions existed as of the Petition Date.

         10.     If the relief requested herein is granted, the Debtors will implement appropriate

mechanisms to ensure that no payments will be made on any debts incurred by the Debtors prior

to the Petition Date, other than those authorized by this order of the Court, including any order

approving use of cash collateral (the “Cash Collateral Order”). The Banks shall implement

reasonable handling procedures designed to effectuate the terms of this Interim Order. No Bank

that implements such handling procedures and then honors a prepetition check or item drawn on

any account that is the subject of this Interim Order (i) at the direction of the Debtors to honor such

prepetition check or item, (ii) in the good faith belief that the Court has authorized such prepetition

check or item to be honored, or (iii) as a result of a good faith error made despite implementation

of such handling procedures, shall be deemed to be liable to the Debtors or their estates on account

of such prepetition check or item being honored postpetition or otherwise in violation of this

Interim Order.



                                                  5
72126662.2
               Case
                Case20-10166-JTD
                      20-10166-JTD Doc
                                    Doc179
                                         40 Filed
                                            Filed02/12/20
                                                  01/28/20 Page
                                                           Page15 of817
                                                                6 of



         11.    The Debtors are authorized to implement such reasonable, non-material changes,

consistent with this Interim Order, to the Cash Management System as the Debtors may deem

necessary or appropriate, provided that any material changes to the Cash Management System

must be acceptable to the Prepetition Secured Lender in its discretion, in accordance with the Cash

Collateral Order. The Debtors may close any of the Debtor Bank Accounts, or open any New

Accounts wherever the Debtors deem that such accounts are needed or appropriate.

Notwithstanding the foregoing, the Debtors shall open such New Account(s) at banks that have

executed a Uniform Depository Agreement with the U.S. Trustee, or at such banks that are willing

to immediately execute such an agreement, and any New Account that the Debtors open shall be

(i) with a bank that is organized under the laws of the United States of America or any state therein,

and that is insured by the FDIC, and (ii) designated a “Debtor in Possession” account by the

relevant bank. The New Accounts are deemed to be Debtor Bank Accounts and are similarly

subject to the rights, obligations, and relief granted in this Interim Order. The Banks are authorized

to honor the Debtors’ requests to open or close (as the case may be) such Debtor Bank Account(s)

or New Account(s). In the event that the Debtors open or close any Debtor Bank Account(s) or

New Account(s), such opening or closing shall be timely indicated on the Debtors’ monthly

operating reports and the Debtors shall give fifteen (15) days prior notice to the U.S. Trustee,

counsel to the Prepetition Secured Lender, and counsel to any official committee of unsecured

creditors appointed in these Chapter 11 Cases before opening or closing accounts. This period may

be shortened by agreement with all parties.

         12.    The requirement to establish separate accounts for cash collateral and/or tax

payments is hereby waived.




                                                  6
72126662.2
               Case
                Case20-10166-JTD
                      20-10166-JTD Doc
                                    Doc179
                                         40 Filed
                                            Filed02/12/20
                                                  01/28/20 Page
                                                           Page16 of817
                                                                7 of



         13.    Notwithstanding the relief granted in this Interim Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to and in compliance with the

applicable budget and the Debtors’ authorization to use cash collateral.

         14.    Despite the Debtors’ use of a consolidated Cash Management System, the Debtors

shall calculate any quarterly fees due under 28 U.S.C. § 1930(a)(6) based on the disbursements of

each debtor, regardless of who pays those disbursements.

         15.    Neither the provisions contained herein, nor any actions or payments made by the

Debtors pursuant to this Interim Order, shall be deemed an admission as to the validity of the

underlying obligation or a waiver of any rights the Debtors may have to dispute such obligation

on any ground that applicable law permits.

         16.    The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003.

         17.    Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Interim

Order shall be effective and enforceable immediately upon entry hereof.

         18.    The Debtors are hereby granted an extension of time to comply with the

requirements of 11 U.S.C. § 345(b) for a period of thirty (30) days from the date of this Order,

without prejudice to the Debtors’ rights to seek a further waiver.

         19.    The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Interim Order.

         20.    This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Interim Order.

         21.    The final hearing to consider the entry of a final order granting the relief requested

in the Motion shall be held on February 26, 2020, at 10:00 a.m. Prevailing Eastern Time.




                                                   7
72126662.2
               Case
                Case20-10166-JTD
                      20-10166-JTD Doc
                                    Doc179
                                         40 Filed
                                            Filed02/12/20
                                                  01/28/20 Page
                                                           Page17 of817
                                                                8 of



         22.    Any objection to the entry of a final order granting the relief requested in the Motion

shall be filed with the Court and served, no later than 4:00 p.m. seven (7) calendar days prior to

the commencement of the final hearing, on (a) Lucky’s Market Parent Company, LLC, 6328

Monarch Park Place, Niwot, CO 80503, Attn: Maria Woods (mariaw@luckysmarket.com); (b)

proposed counsel to the Debtors, Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington,

Delaware 19801, Attn: Christopher A. Ward (cward@polsinelli.com); (c) counsel to the official

committee of unsecured creditors, if one is appointed; and (d) the United States Trustee for the

District of Delaware, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn:

Timothy Fox (timothy.fox@usdoj.gov).

         23.    Nothing in the Motion or this Interim Order, or the Debtors’ payment of any claims

pursuant to this Interim Order, shall be deemed or construed as: (i) an admission as to the validity

of any claim or lien against the Debtors or their estates, (ii) a waiver of the Debtors’ rights to

dispute any claim or lien, (iii) an approval or assumption of any agreement, contract, or lease

pursuant to Bankruptcy Code section 365, (iv) an admission of the priority status of any claim,

whether under Bankruptcy Code section 503(b)(9) or otherwise, or (v) a modification of the

Debtors’ rights to seek relief under any section of the Bankruptcy Code on account of any amounts

owed or paid to any third party.




        Dated: January 28th, 2020                             JOHN T. DORSEY
        Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE



                                                  8
72126662.2
